      Case 20-43507-elm11 Doc 5 Filed 11/16/20           Entered 11/16/20 09:51:26     Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed November 16, 2020                                     United States Bankruptcy Judge
______________________________________________________________________

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

     In re:                                          §
                                                     §   Case No. 20-43507
     PRO-CRETE READY MIX, LLC,                       §
                                                     §   Chapter 11
                    Debtor.                          §

                   ORDER GRANTING MOTION FOR EXPEDITED HEARING
                      ON MOTION FOR USE OF CASH COLLATERAL

            CAME ON FOR CONSIDERATION the Motion for Setting and Request for Expedited
     Hearing on Motion for Use of Cash Collateral [Docket No. 4] (the “Motion”) filed by Pro-Crete
     Ready Mix, LLC (the “Debtor”), the chapter 11 debtor in the above-captioned case. Having
     considered the Motion, the Court finds that good and sufficient cause exists to grant the relief
     requested. It is therefore:

             ORDERED that the Motion be and is hereby GRANTED on the terms set forth herein; it
     is further

            ORDERED that an expedited hearing (the “Hearing”) on the Emergency Motion for
     Authority to Use Cash Collateral [Docket No. 3] shall be held before The Honorable Edward L.
     Morris on Wednesday, November 18, 2020, at 2:30 p.m. (prevailing Central Time); it is further

            ORDERED that pursuant to paragraph 1 of General Order 2020-14 issued by the Court on
     May 20, 2020, the Hearing shall be conducted by WebEx videoconference, subject to the
     following procedures:




                                                                                               Page 1
Case 20-43507-elm11 Doc 5 Filed 11/16/20              Entered 11/16/20 09:51:26         Page 2 of 2




     1.      To join the videoconference, counsel, parties and witnesses must use the following
WebEx link, meeting number (access code) and meeting password:
                Link: https://us-courts.webex.com/us-
                      courts/j.php?MTID=m911a57de1b7e659440b262388f450418
                Meeting number (access code): 172 962 0019
                Meeting password: bankruptcy
For counsel and other parties in interest who will not be seeking to introduce any evidence at the
hearing and who wish to attend in a telephonic only mode, such counsel and parties in interest may
telephonically join the hearing by using the following dial-in number and meeting number (access
code):
                Dial-In: 1.650.479.3207
                Meeting number (access code): 172 962 0019

        2.       Any party intending to introduce documentary evidence at the hearing shall file an
exhibit list in the case with a true and correct copy of each designated exhibit filed as a separate,
individual attachment thereto. Additionally, if the number of pages of such exhibits exceeds 100,
then such party shall also deliver two (2) sets of such exhibits in exhibit binders to the Court by no
later than two (2) hours in advance of the hearing.

        3.    All videoconference and telephonic attendees are required to comply with Judge
Morris’ telephonic and videoconference hearing policy posted on the Court’s website at:
https://www.txnb.uscourts.gov/content/judge-edward-l-morris-0.

It is further

       ORDERED that counsel for the Debtor shall immediately provide notice of the Hearing
and of this Order to all creditors and other parties in interest contemplated by Fed. R. Bankr. P.
4001(b)(3).

                                  # # # END OF ORDER # # #




                                                                                                Page 2
